DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tal et al. (US Pat. No. 8,657,790 B2).
Regarding claim 1, Tal et al. disclose a puncture device for creating a TIPS shunt, comprising: a puncture needle 144 (Fig. 4), a sheath 152 (Fig. 4), the sheath 152 being arranged to surround the puncture needle 144, the puncture needle 144 being slidably arranged inside the sheath 152 so that the puncture needle 144 can be moved between a first position (Fig. 4) in which the puncture needle 144 protrudes beyond the distal end of the sheath 152  (shown in Fig. 4 - when locking member 148 is locked onto sheath proximal end 154) and a second position where a tip 124 of the puncture needle 144 is retracted into the sheath 152 (when the locking element 148 is disengaged/unthreaded from the proximal end of the sheath), the sheath 152 and the puncture needle 144 being arranged so that in the second position, blood can be aspirated into the sheath 142 through a gap 170 between the puncture needle 144 and the sheath 152 (EXAMINER NOTE: It is noted that an aspiration means is not required in claim 1, only a gap located between the needle and the sheath is required by the claim.  Since Tal et al. has a gap 170 between the puncture needle 144 and the sheath 152, and when the needle 144 is pulled proximally after being unlocked from the proximal end of the sheath, the distal end of the sheath is open to allow for the flow of a fluid therethrough that would also flow through the gap.  Furthermore, discussion of the gap is found in Tal et al.’s column 5, line 56 to column 6, line 5.), a locking means 148 (Fig. 3; column 5, lines 51-53), the locking means 148 being arranged for releasably locking the puncture needle 144 in the first and/or the second position (locks puncture needle 144 in the first position - it is noted that the ‘and/or’ phrase does not require both; EXAMINER NOTE: see citation of pertinent prior art in the conclusion paragraph for alternate art that does meet the ‘and’ limitation).  
Regarding claim 2, Tal et al. further disclose wherein the device is arranged so that in the first position (Fig. 4), the puncture needle 144 extends beyond a distal end of the lumen of the sheath 152 so as to prevent a liquid from entering the lumen through the distal end of the lumen (the distal end of the sheath 152 is blocked by the needle 144 as shown in Fig. 4).  
Regarding claim 3, Tal et al. further disclose wherein the sheath has a distal portion that is tapering towards the distal end, the distal portion preferably having the shape of a truncated cone (Fig. 4).  
Regarding claim 5, Tal et al. further disclose the locking means 148 being arranged so as to provide a locking force that is strong enough to hold the puncture needle in the first position when puncturing diseased liver parenchyma.  This limitation does not provide any quantitative element that defines what is considered ‘strong enough’, however, it is considered that a threading arrangement is a relatively strong locking force during a puncturing procedure since the opposing force on the needle from the tissue is axial and the force required to ‘unlock’ the locking element requires rotational forces.  For these reasons, the locking means 148 of Tal et al. anticipates the claim language.  
Regarding claim 6, Tal et al. further disclose wherein the puncture device further comprising an adapter element 164 (Figs. 3 & 4), the adapter element 164 comprising a needle inlet through which the puncture needle 144 is inserted (along with the sheath 152), the adapter element 164 preferably further comprising a side port 178 arranged so as to branch off from the adapter element 164 at an angle relative to the needle inlet (see Fig. 4) the side port 178 being arranged for injecting and/or aspirating fluid into and/or from the lumen of the sheath, the side port preferably comprising a Luer connector (EXAMINER NOTE: the use of the word ‘preferably’ does not explicitly require the limitations that follow thereafter as part of the claimed device.  So, in the case of claim 6, the ‘side port’ and the ‘Luer connector’ are not considered to be explicitly positively recited as part of the claimed invention, just as additional ‘preferred’ elements that may or may not be part of the invention).
Regarding claim 7, Tal et al. further disclose wherein the needle inlet 164 comprises a Luer connector (column 6, lines 29-34).  
Regarding claim 12, Tal et al. disclose a method of assembling a puncture device according to claim 1 (see rejection of claim 1 above), the method comprising: providing the puncture needle 144 (Figs. 3 & 4), providing the sheath 152 (Figs. 3 & 4) providing the locking means 148 (Figs. 3 & 4), and arranging the puncture needle 144 inside the sheath 152 so that the locking means 148 releasably locks the puncture needle 144 in the first position or the second position relative to the sheath 152 (locks in the first position).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tal et al. (US Pat. No. 8,657,790 B2) in view of Yoon (US Pat. No. 5,645,076).
Regarding claim 4, Tal et al. fail to explicitly disclose wherein the puncture needle has a pyramidal tip.  However, Yoon teaches multiple hollow and solid needle puncture tip shapes to include a pyramidal shape (column 5, line 65 to column 6, line 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a known puncture tip shape of a pyramid, as suggested and taught by Yoon, to modify Tal et al.’s puncture needle tip.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tal et al. (US Pat. No. 8,657,790 B2) in view of Vardi et al. (US Pub. No. 2020/0170662 A1).
Regarding claim 8, Tal et al. fail to explicitly disclose wherein the sheath comprising a proximal segment and a distal segment that is joined to the proximal segment, the proximal segment comprising a stiffening structure that causes the proximal segment to have a higher flexural rigidity than the distal segment, the stiffening structure preferably (EXAMINER NOTE: see rejection of claim 6 above with reference to the use of ‘preferably’ in the claim language) comprising a braided and/or a coiled structure.  Tal et al. does disclose the benefit of added stiffness of the needle/sheath system to limit the need for multiple dilatations and thereby reducing trauma to the patient during the procedure (column 4, lines 42-49).  Vardi et al. teach the use of a stainless steel or nitinol braid to add stiffness to a catheter/sheath (paragraphs [0087] & [0168]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a stiffening element such as a stainless steel or nitinol braid in a catheter to increase the flexural rigidity thereof, as suggested and taught by Vardi et al., for the purpose of aiding in the added ‘stifffness’ of the Tal et al.’s system (as such is disclosed by Tal et al. to be beneficial to the effectiveness of the system).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. No. 9,095,683 discloses a needle/sheath assembly wherein the assembly includes a locking mechanism capable of locking the needle in multiple positions to include extending outside of the sheath and within the sheath.  US Pub. No. 2020/0113597 discloses a needle/sheath assembly having a telescoping needle that is capable of being locked in the retracted position (second position as claimed).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        July 26, 2022